NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 16/692,483 (hereinafter “instant reissue application”), which is a reissue application of U.S. Application No. 15/408,730 (hereinafter “730 Application”), entitled “NONVOLATILE MEMORY DEVICE, MEMORY SYSTEM INCLUDING THE SAME AND METHOD OF OPERATING THE SAME”, which issued as U.S. Patent No. 10,205,431 (hereinafter “431 Patent”), issued February 12, 2019.   

PRIORITY
Based upon a review of the instant reissue application and ‘431 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘730 Application, now the ‘431 Patent. Examiner also acknowledges the claims of foreign priority to Korean Patent Application No. 10-2016-0039139 filed on March 31, 2016.         
AMENDMENT 
	Patent Owner’s response filed on March 23, 2022 (hereinafter “the March 2022 Amendment”) has been fully considered and entered.  This action is in response to the March 2022 Amendment.   
MAINTENANCE FEES
The maintenance fees is required.  Surcharge will start on 08/13/2022 and last day to pay is 02/13/2023.   
                                      STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Claims 1-2, 4, 6-14, 17-19 are original as in the ‘431 Patent.
Claims 3, 5, 15, 16  are amended.
Claims 20-22, 26-39 are newly added and/or amended.  
New claims 23-25 are canceled.
Therefore, claims 1-22 and 26-39 are pending and examined herein. Of these, claims 1, 19, 20, 37 and 39 are independent claims. 
 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Examiner finds herein that the claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “first representative die …” (Claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in each of claims 2-18 and 34), which recites “first representative die ……” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #1 in claim 1 recites: 
“first representative die is configured to enter an ODT mode to perform the ODT operation instead of the data write operation … " 

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “representative die” is a generic placeholder or nonce term equivalent to “means” because the term “representative die” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘431 Patent that any “representative die" is a sufficient structure to perform the functions recited in FL #1.  While there is common use of the generic term “representative die” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Specifically, there is no suggestion that any known representative die of the prior art device can enter an ODT mode to perform the ODT operation instead of the data write operation… as recited in claim 1.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “representative die …” in FL #1 as the name of a sufficiently definite structure for performing the function recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “representative die…” is a generic placeholder having no specific structure associated therewith.  Because “representative die…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function: “to enter an ODT mode to perform the ODT operation instead of the data write operation…”

(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 1, the Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.  Because FL #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #1 meets invocation Prong (C).
In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), the Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘431 Patent, Examiner does find that the ‘431 Patent discloses in col. 5, lines 5-24 that the first representative die may be based on a control signal generated by a fuse box or the first representative die may be set based on both the hardware configuration and the software configuration.  Examiner does finds that the ‘431 Patent describe boxes 210a -210n include ODT 280a-280n and MCA 220a-220n in Figs. 2, 7, 11, 13, 15, 17, 21 and 23 for N-th memory dies, and Fig. 3 shows a memory die 210 included in the nonvolatile memory device.  The corresponding structures are these hardware structures programmed with appropriate software/firmware/algorithm to perform the methods outlined in FIGS. 29 and 30 and disclosed in the respective portion of the 431 Patent. 
 
    PNG
    media_image1.png
    650
    592
    media_image1.png
    Greyscale

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 1 will be limited to the corresponding structure discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B2.	FL #2: The limitation “first representative die …” (Claims 19, 20, 37 and 39) is similarly interpreted under 35 U.S.C. §112 (6th ¶) as the “first representative die…” of claim 1 above.  

B3.	FL #3: “memory dies …” (Claim 37)
A further means-plus-function phrase is recited in claim 37 (and included in dependent claim 38), which recites “memory dies   …” or hereinafter FL #3.  Examiner determines herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #3 in claim 37 recites: 
“all the first through N-th memory dies are configured to perform an on-die termination (ODT) operation when an ODT control signal received through an ODT pin is activated...”

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “memory dies” is a generic placeholder or nonce term equivalent to “means” because the term “memory dies” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘431 Patent that “memory dies" are a sufficient structure to perform the functions recited in FL #3.  While there is common use of the generic term “memory dies” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Specifically, there is no suggestion that any known memory dies of the prior art device can perform an on-die termination (ODT) operation when an ODT control signal received through an ODT pin is activated as recited in claim 37.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “memory dies …” in FL #3 as the name of a sufficiently definite structure for performing the function recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the “memory dies…” are a generic placeholder having no specific structure associated therewith.  Because the “memory dies…” are merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #3 meets invocation Prong (A). 

(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the function: “perform an on-die termination (ODT) operation when an ODT control signal received through an ODT pin is activated …”.

(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 37, the Examiner finds that FL #3 recites very little structure, if any, for performing the function as set forth of FL #3.  Because FL #3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FL #3 meets invocation Prong (C).
In view of the Examiner findings above that FL #3 meets invocation prongs (A)-(C), the Examiner concludes FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘431 Patent, Examiner does find that the ‘431 Patent describe example structure for configuring one of memory dies 210a to 210n (Fig. 7) as the first representative die; and memory dies 210a -210n include ODT 280a-280n and MCA 220a-220n in Figs. 2, 7, 11, 13, 15, 17, 21 and 23; and col. 5 lines 5-24 discloses the first representative die may be based on a control signal generated by a fuse box or the first representative die may be set based on both the hardware configuration and the software configuration. The corresponding structures are these hardware structures programmed with appropriate software/firmware/algorithm to perform the methods outlined in FIGS. 29 and 30 and disclosed in the respective portion of the 431 Patent.

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claim 37 will be limited to the corresponding structures discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiner interprets FL#1- FL #3 under 35 U.S.C. §112 (6th ¶) as discussed above.  Since no further limitations invoke interpretation under 35 U.S.C. §112 (6th ¶) and no further limitations are lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

RESPONSE TO AMENDMENT
The rejection of claims 20-32 and 35-39 under 35 U.S.C § 251 as being an improper recapture has been withdrawn as necessitated by the March 2022 Amendment.  Claims 20, 37 and 39 have been amended by incorporating the surrender generating limitations (SGLs).  
The objection of specification as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn as necessitated by the March 2022 Amendment.  
The rejection of claims 20-32, 35, 36 and 39 under 35 U.S.C § 112(a) as failing to comply with the written description requirement has been withdrawn as necessitated by the March 2022 Amendment.  
The rejection of claims 1-19, 26 and 33-34 under 35 U.S.C § 112(b) as being indefinite has been withdrawn as necessitated by the March 2022 Amendment.  
The rejection of claim 3 under 35 U.S.C § 102(a)(1) as being anticipated by Grunzke (U. S Patent No. 9,224,430) has been withdrawn as necessitated by the March 2022 Amendment.  Claim 3 has been amended to depend from claim 1.
The rejection of claims 20-22, 26-32 and 35-39 under 35 U.S.C § 102(a)(1) as being anticipated by Park (U. S Application No. 2013/0002291) has been withdrawn as necessitated by the March 2022 Amendment.  Claims 20, 37 and 39 have been amended by incorporating the subject matter of cancelled claims 23-24.  
The rejection of claims 20-22, 26, 27, 30 and 35-39 under 35 U.S.C § 102(a)(1) as being anticipated by Wilson (U. S Patent No. 8,588,012) has been withdrawn as necessitated by the March 2022 Amendment.  Claims 20, 37 and 39 have been amended by incorporating the subject matter of cancelled claims 23-24.  
The rejection of claims 20-22, 26, 27, 30 and 35-39 under 35 U.S.C § 102(a)(1) as being anticipated by Ojalvo (U. S Patent No. 9,292,391) has been withdrawn as necessitated by the March 2022 Amendment.  Claims 20, 37 and 39 have been amended by incorporating the subject matter of cancelled claims 23-24.  
The rejection of claims 28-29 under 35 U.S.C § 103 as being unpatentable over Ojalvo in view of Yoon (U. S Patent No. 8,811,055) has been withdrawn as necessitated by the March 2022 Amendment.  Claims 28-29 are patentable over the cited arts at least by virtue of their dependency from claim 20.   
The rejection of claims 28-29 under 35 U.S.C § 103 as being unpatentable over Wilson in view of Yoon has been withdrawn as necessitated by the March 2022 Amendment.  Claims 28-29 are patentable over the cited arts at least by virtue of their dependency from claim 20.   
The rejection of claims 31-32 under 35 U.S.C § 103 as being unpatentable over Ojalvo in view of Park has been withdrawn as necessitated by the March 2022 Amendment.  Claims 31-32 are patentable over the cited art at least by virtue of their dependency from claim 20.   

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:  The prior art of record fails to specifically suggest or disclose the corresponding structure for FL #1 as discussed above in the Claim Interpretation section  “at least one of the first through N-th memory dies being configured to be used as a first representative die that performs an on-die termination (ODT) operation while a data write operation is performed for a different one of the first through N-th memory dies rather than the first representative die” in combination with “wherein the first representative die is configured to enter an ODT mode to perform the ODT operation instead of the data write operation if a data write command is received from the external memory controller via the first channel and the different one of the first through N-th memory dies is a target die for the data write operation.”
Claims 2-16 and 34 are allowed at least by virtue of its dependency from independent claim 1. 
Claim 17 is allowed for the same reasons of claim 1.
Claim 18 is allowed at least by virtue of its dependency from claim 17. 
Regarding claim 19:  The prior art of record fails to specifically suggest or disclose the corresponding structure for FL #1 – FL #2 as discussed above in the Claim Interpretation section  “performing an on-die termination (ODT) operation while the data write operation or the data read operation is performed, the performing the ODT operation including using at least one of the first through N-th memory dies as a first representative die to perform the ODT operation while the data write operation or the data read operation is performed on a different one of the first through N-th memory dies rather the first representative die, the first representative die being configured to enter an ODT mode to perform the ODT operation in response to receiving a data write command from the external memory controller via the first channel and the different one of the first through N-th memory dies being a target die for the data write operation.” 

Regarding claim 20:  The prior art of record fails to specifically suggest or disclose the corresponding structure for FL #1 - FL #2 as discussed above in the Claim Interpretation section  “wherein at least one of the first through N-th memory dies in the first memory structure is designated as a first representative die that performs an on-die termination (ODT) operation while a first data write operation is performed for a different one of the first through N-th memory dies rather than the first representative die” in combination with “wherein the first representative die is configured to turn on an ODT mode to perform the ODT operation when an ODT control signal received through an ODT pin is activated regardless of chip selection, and the first representative die enters the ODT mode to perform the ODT operation instead of the first data write operation when the first memory structure receives a first data write command from the external memory controller via the first channel and the different one of the first through N-th memory dies is a target die for the first data write operation.”
Claims 21, 22, 26-33, 35 and 36 are allowed at least by virtue of their dependency from claim 20.

Regarding claim 37:  The prior art of record fails to specifically suggest or disclose the corresponding structure for FL #3 as discussed above in the Claim Interpretation section  “wherein at least one of the first through N-th memory dies in the first memory structure is designated as a first representative die that performs an on-die termination (ODT) operation while a first data write operation is performed for a different one of the first through N-th memory dies rather than the first representative die” in combination with “wherein all the first through N-th memory dies are configured to perform the ODT operation when an ODT control signal received through an ODT pin is activated, and the first representative die enters an ODT mode to perform the ODT operation instead of the first data write operation when the first memory structure receives a first data write command from the external memory controller via the first channel and the different one of the first through N-th memory dies is a target die for the data write operation, wherein the first representative die is configured to perform the ODT operation while the first data write operation is performed for the target die, and the target die is another of the first through N-th memory dies.”
Claim 38 is allowed at least by virtue of its dependency from claim 37.

Regarding claim 39:  The prior art of record fails to specifically suggest or disclose the corresponding structure for FL #1 – FL #2 as discussed above in the Claim Interpretation section  “wherein at least one of the first through N-th memory chips in the first memory structure is designated as a first representative chip that performs an on-die termination operation (ODT) while a first data write operation is performed for a different one of the first through N-th memory chips rather than the first representative chip” in combination with “wherein the first representative chip is configured to turn on an ODT mode to perform the ODT operation when an ODT control signal received through an ODT pin is activated regardless of chip selection, and the first representative chip enters the ODT mode to perform the ODT operation instead of the first data write operation when the first memory structure receives a first data write command from the memory controller via the first channel and the different one of the first through N-th memory chips is a target chip for the first data write operation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed 01/21/2022 (hereinafter “the 2022 IDS”) has been considered.  However, the Office Action listed under Non Patent Literature Documents was lined through in the 2022 IDS because copy was not provided in English language.  It has been placed in the application file, but the information referred to therein has not been considered.


CONCLUSION
Claims 1-22 and 26-39 are allowed. 
	
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992